DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/10/2019 was/were filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Objections
Claims 1-12 and 21-22 are objected to because of the following informalities:  

Regarding Claim 1, the recitation of “a plenum region, disposed adjacent the opposed distal ends of the core region, each plenum region including…” in lines 7-8 should read -- a plenum region, disposed adjacent each one of the opposed distal ends 
Regarding Claim 21, the recitation of “, each of plenum regions including a fluid inlet plenum and a” in lines 10 should read --, each of the plenum regions including a fluid inlet plenum and a-- for clarity and proper English syntax.
Claims 2-12 and 22 are objected to based on their respective dependency from claims 1 and 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 5, the recitation of “high-pressure fluid” in line 2 renders indefinite the metes and bounds sought for protection if the claim because the term “high” is a relative term. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the claim will be deemed satisfied by heat exchangers capable of using fluid flow.
Claims 6 is rejected based on its dependency from claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, 11-13, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plourde et al. - (US2013/0264031 - cited by Applicant), hereinafter referred to as “Plourde”.

Regarding Claim 1, Plourde discloses (Figures 1-2, 4, 11) a heat exchanger (10) for exchanging heat between two fluid flows (hotter and cooler fluids, per Paragraph 0020, lines 10-13) in counter-flow arrangement (per Paragraphs 0021 & 0026) comprising: 
a core region (18) having opposed distal ends (20, per Paragraph 0020, lines 4-5) and defining a length (longitudinal span of the body 18) therebetween (as shown in Figures 1-2), the core region including a first set of heat exchanging passageways (24a) disposed at least partially therein the core region (as shown in Figures 2, 4 & 11) and a second set of heat exchanging passageways (24b) disposed at least partially therein the core region (as shown in Figures 2, 4 & 11); and 
(14 & 16, both identical in configuration per Paragraph 0022, lines 1-5), disposed adjacent each one of the opposed distal ends of the core region (as shown in Figure 1), each plenum region including a fluid inlet plenum (44 or 46), a fluid outlet plenum (the other of 44 or 46, per Paragraph 0026 wherein which chambers are used for fluid input and for fluid output is application dependent. Stated differently, either chambers 44 and 46 is capable of being an inlet plenum region or an outlet plenum region) and a tube plate (42, i.e. one tube sheet 42 in each plenum region) disposed therebetween the fluid inlet plenum and the fluid outlet plenum (as shown in Figures 2 & 4), 
the first set of heat exchanging passageways defining a first tube-side fluid flow path in a first direction for a first fluid (per the example in Paragraph 0026, lines 1-5, the channels 24a define a flow path, i.e. a first tube-side flow path, for the hotter fluid, i.e. a first fluid, in the direction, i.e. a first direction, from chamber 46 of header 14 towards chamber 46 of header 16, i.e. left to right in Figure 1) and the second set of heat exchanging passageways defining a second tube-side fluid flow path in a second opposing direction for a second fluid (per the example in Paragraph 0026, lines 5-10, the channels 24b define a flow path, i.e. a second tube-side flow path, for the cooler fluid, i.e. a second fluid, in the direction, i.e. a second opposing direction, from chamber 44 of header 16 towards chamber 44 of header 14, i.e. right to left in Figure 1), wherein the second set of heat exchange passageways have a length greater than the first set of heat exchange passageways (as shown in Figures 4 & 11, and per Paragraph 0023, last sentence, where the first channels 24a terminate at the respective inner chamber 46 while the second channels 24b terminate at the respective outer chamber 44. In other words, channels 24b are longer as to be able to terminate at the respective outer chamber 44), each of the heat exchanging passageways of the first set of heat exchanging passageways and the second set of heat exchanging passageways extending from one of the fluid inlet plenums to one of the fluid outlet plenums (as shown in Figures 1-2 & 4 and per Paragraph 0026, lines 1-10), and 
wherein the tube plates and the core region include a braze bond formed between each of the heat exchanging passageways of the first set of heat exchanging passageways and the second set of heat exchanging passageways (per Paragraph 0030 where the plurality of segments 66 that form the passages 24a and 24b are stacked and permanently joined via brazing and per Paragraph 0032 where the entire heat exchanger assembly, i.e. including the tube plates, is integrally joined via brazing).
Regarding Claim 4, Plourde discloses the heat exchanger of Claim 1 and further teaches (per the example in Paragraph 0026, lines 1-10, and per Paragraph 0022, lines 9-13, and as shown in Figures 1-2, each one of the headers 14 and 16 include two openings 48 that allow for input or output of the respective fluid from the respective chambers 44 and 46) wherein the first fluid as a first tube-side fluid flow is guided from a fluid inlet (48) of a first fluid inlet plenum (chamber 46 of header 14), through the first set of heat exchange passageways, and passes out of a fluid outlet (48) of a first fluid outlet plenum (chamber 46 of header 16), and wherein the second fluid as a second tube-side fluid flow is guided from a fluid inlet (48) of a second fluid inlet plenum (chamber 44 of header 16), through the second set of heat exchanging (48) of a second fluid outlet plenum (chamber 44 of header 14).
Regarding Claim 5, Plourde discloses the heat exchanger of Claim 1.
The recitation of “wherein the first tube-side fluid flow and the second tube-side fluid flow are high-pressure fluid flows” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Plourde meets all of the structural limitations as claimed, as claimed the type of fluid does not appear to affect the structure of the heat exchanger and Plourde explicitly discloses in Paragraph 0027 that the heat exchanger is capable of being employed with both liquids and gases.
Regarding Claim 6, Plourde discloses the heat exchanger of Claim 5 and further teaches wherein the first tube-side fluid flow and the second tube-side fluid flow are one of a liquid, a vapor or a gas (per Paragraph 0027).
Regarding Claim 7, Plourde discloses the heat exchanger of Claim 1 and further teaches wherein the plurality of heat exchanging passageways of the first set of exchanging passageways and the plurality of heat exchanging passageways of the second set of heat exchanging passageways have similar shapes, diameters, circumferences or combinations thereof (at least similar shapes in cross-section, i.e. squared, as shown in Figures 3 & 6 which would also result in similar effective diameter).
Regarding Claim 9, Plourde discloses the heat exchanger of Claim 1 and further teaches a plenum shell (40 respectively, i.e. each header includes a housing 40, per Paragraph 0022, lines 5-6) disposed about each of the plenum regions (as shown in Figures 1-2).
Regarding Claim 11, Plourde discloses the heat exchanger of Claim 1.
The recitation of “wherein the heat exchanger is a recuperator” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Plourde heat exchanger meets all of the structural limitations as claimed and as such is fully capable of being employed as a recuperator. Additionally and as an alternative, Plourde’s heat exchanger heats the cooler fluid with thermal energy from the hotter fluid and thus under the broadest reasonable interpretation it can be said that Plourde’s heat exchanger recuperates the heat from the hotter fluid as to be used to heat the cooler fluid.
Regarding Claim 12, Plourde discloses the heat exchanger of Claim 1.
The recitation of “wherein the heat exchanger is a recuperator for supercritical CO2 power cycles” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Plourde heat exchanger meets all of the structural 
Regarding Claim 13, Plourde discloses (Figures 1-2, 4, 11) a heat exchanger (10) for exchanging heat between two fluid flows (hotter and cooler fluids, per Paragraph 0020, lines 10-13) in counter-flow arrangement (per Paragraphs 0021 & 0026) comprising: 
a core region (18) having a first end (20, per Paragraph 0020, lines 4-5), a second end (20, per Paragraph 0020, lines 4-5) and defining a length (longitudinal span of the body 18) therebetween, 
a first set of heat exchanging passageways (24a) and a second set of heat exchanging passageways (24b) disposed at least partially therein the core region (as shown in Figures 2, 4 & 11); 
a first fluid inlet plenum (chamber 46 of header 14) disposed adjacent the first end of the core region (as shown in Figure 1) and a first fluid outlet plenum (chamber 46 of header 16) disposed adjacent the second end of the core region (as shown in Figure 1); 
a second fluid inlet plenum (chamber 44 of header 16) disposed adjacent the first fluid outlet plenum (as shown in Figure 1) and a second fluid outlet plenum (chamber 44 of header 14) disposed adjacent the first fluid inlet plenum (as shown in Figure 1); and 
(42) disposed between the second fluid outlet plenum and the first fluid inlet plenum (as shown in Figure 2) and a tube plate (42) disposed between the first fluid outlet plenum and the second fluid inlet plenum (as shown in Figure 2, again noting that both headers 14 & 16 have the same configuration and use the same reference characters), 
the first set of heat exchanging passageways defining a first tube-side fluid flow path in a first direction for a first fluid, the first set of heat exchanging passageways extending from the first fluid inlet plenum to the first fluid outlet plenum (per the example in Paragraph 0026, lines 1-5, the channels 24a define a flow path, i.e. a first tube-side flow path, for the hotter fluid, i.e. a first fluid, in the direction, i.e. a first direction, from chamber 46 of header 14 towards chamber 46 of header 16, i.e. left to right in Figure 1), 
the second set of heat exchanging passageways defining a second tube-side fluid flow path in a second direction for a second fluid, the second set of heat exchanging passageways extending from the second fluid inlet plenum to the second fluid outlet plenum, and wherein the first direction is opposed to the second direction (per the example in Paragraph 0026, lines 5-10, the channels 24b define a flow path, i.e. a second tube-side flow path, for the cooler fluid, i.e. a second fluid, in the direction, i.e. a second opposing direction, from chamber 44 of header 16 towards chamber 44 of header 14, i.e. right to left in Figure 1), and 
wherein the tube plates and the core region include a braze bond formed thereabout the first set of heat exchanging passageways and the second set of heat exchanging passageways (per Paragraph 0030 where the plurality of segments 66 that form the passages 24a and 24b are stacked and permanently joined via brazing and per Paragraph 0032 where the entire heat exchanger assembly, i.e. including the tube plates, is integrally joined via brazing).
Regarding Claim 16, Plourde discloses the heat exchanger of Claim 13 and further teaches (per the example in Paragraph 0026, lines 1-10, and per Paragraph 0022, lines 9-13, and as shown in Figures 1-2, each one of the headers 14 and 16 include two openings 48 that allow for input or output of the respective fluid from the respective chambers 44 and 46) wherein the first fluid as a first tube-side fluid flow is guided from a fluid inlet (48) of a first fluid inlet plenum (chamber 46 of header 14), through the first set of heat exchange passageways, and passes out of a fluid outlet (48) of a first fluid outlet plenum (chamber 46 of header 16), and wherein the second fluid as a second tube-side fluid flow is guided from a fluid inlet (48) of a second fluid inlet plenum (chamber 44 of header 16), through the second set of heat exchanging passageways in a flow direction opposing that of the first tube-side fluid flow, and passes out of a fluid outlet (48) of a second fluid outlet plenum (chamber 44 of header 14).
Regarding Claim 18, Plourde discloses the heat exchanger of Claim 13 and further teaches a plenum shell (40 respectively, i.e. each header includes a housing 40, per Paragraph 0022, lines 5-6) disposed about each of the plenum regions (as shown in Figures 1-2).
Regarding Claim 20, Plourde discloses the heat exchanger of Claim 13.
The recitation of “wherein the heat exchanger is a recuperator” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Plourde, in view of Young - (US4289198), hereinafter referred to as “Young”.

Regarding Claims 2 and 14, Plourde discloses the heat exchanger of Claims 1 and 13, respectively, but fails to teach wherein a plurality of solid rods (as interpreted herein “rods” do not imply a circular cross-section as evidenced by the prior art and Applicants own Figure 10) are disposed between each distal end portion of the 
However, Young teaches that it is old and well-known to employ solid rods (20, solid circular, solid square, solid triangular or solid plate, as shown in Figure 3) disposed between distal end portion of heat exchange passageways (13) to maintain spacing therebetween (as shown in Figures 1-2) for the purpose of providing tube support without creating substantial pressure drop (per Column 1, lines 60-63), ultimately enhancing structural integrity of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plourde, by employing a plurality of solid rods disposed between each distal end portion of the heat exchange passageways of the second set of heat exchange passageways to maintain spacing therebetween, as taught by Young, for the purpose of providing tube support without creating substantial pressure drop, ultimately enhancing structural integrity of the heat exchanger.  

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Plourde, in view of Wu et al. - (US2005/0067153), hereinafter referred to as “Wu”.

Regarding Claims 3 and 15, Plourde discloses the heat exchanger of Claims 1 and 13, respectively, but fails to teach wherein a distal end portion of each of the heat exchange passageways of the second set of heat exchange passageways is flared to maintain spacing therebetween.
(Figures 2, 3A) that it is old and well-known to employ heat exchange passageways (12) having distal end portions (44 & 46) that are flared (as shown in Figure 2 and per Paragraphs 0047 & 0049, where the end portions are expanded/shaped so as to have a greater cross-section relative to the central portion 48 of the heat exchange passageways) to maintain spacing therebetween (due to the abutment between surfaces 52 of end portions of adjacent heat exchange pass ways) for the purpose of increasing the sealing area available at the tube ends (per Paragraph 0003, lines 12-17) thus increasing structural integrity of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plourde, by flaring a distal end portion of each of the heat exchange passageways of the second set of heat exchange passageways to maintain spacing therebetween, as taught by Wu, for the purpose of increasing the sealing area available at the tube ends thus increasing structural integrity of the heat exchanger.  

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Plourde, in view of Kappes et al. - (US8051902), hereinafter referred to as “Kappes”.

Regarding Claims 8 and 17, Plourde discloses the heat exchanger of Claims 1 and 13, respectively, but fails to teach a core shell disposed about the core region.
However, Kappes teaches (Figures 1-2) a heat exchanger (30) comprising a core region (10) including first set of heat exchanging passageways (18a) and a second  (18b). In particular, Kappes teaches a core shell (12) disposed about the core region (as shown in Figures 1A-1B). A skilled artisan would have recognized that such a core shell would aid in protecting the core region and depending on the material thereof would also aid in preventing heat losses to the environment thus ultimately increasing heat exchanging efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plourde, by employing a core shell disposed about the core region, as taught by Kappes, for the purpose of protecting the core region and/or preventing heat losses to the environment thus ultimately increasing heat exchanging efficiency.  

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Plourde, in view of Hays et al. - (US4235361), hereinafter referred to as “Hays”.

Regarding Claims 10 and 19, Plourde discloses the heat exchanger of Claims 1 and 13, respectively, but fails to teach wherein each of the fluid inlet plenums and fluid outlet plenums include semi-ellipsoidal shaped axial ends.
However, Hays teaches (Figure 1) that it is old and well-known to shape axial ends (C) of a plenum (B) as semi-ellipsoidal for the purpose of better withstanding elevated pressures within the plenum (per Columns 2 & 3, lines 63-68 & 1-2, respectively), ultimately ensuring structural integrity of the plenum.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plourde, by employing each .  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Plourde, in view of Kappes.

Regarding Claim 21, Plourde discloses (Figures 1-2, 4, 11) a method of fabricating a heat exchanger (10) for exchanging heat between two fluid flows (hotter and cooler fluids, per Paragraph 0020, lines 10-13) in counter-flow arrangement (per Paragraphs 0021 & 0026) comprising: 
brazing (per Paragraph 0030 where the plurality of segments 66 that form the passages 24a and 24b are stacked and permanently joined via brazing) a first set of heat exchanging passageways (24a) and a second set of heat exchanging passageways (24b) to form a core region (18), the core region having opposed distal ends (20, per Paragraph 0020, lines 4-5) and defining a length (longitudinal span of the body 18) therebetween (as shown in Figures 1-2), the first set of heat exchanging passageways truncated proximate the opposed distal ends of the core region (as shown in Figures 4 & 11, and per Paragraph 0023, last sentence, where the first channels 24a terminate at the respective inner chamber 46 while the second channels 24b terminate at the respective outer chamber 44. In other words, channels 24a are longer as to be able to terminate at the respective outer chamber 44. Stated differently, channels 24a are truncated relative to channels 24b) and the second set of heat exchanging passageways extending a length greater than a length of the first set of heat exchanging passageways (as shown in Figures 4 & 11, and per Paragraph 0023, last sentence, where the first channels 24a terminate at the respective inner chamber 46 while the second channels 24b terminate at the respective outer chamber 44. In other words, channels 24a are longer as to be able to terminate at the respective outer chamber 44); 
brazing (per Paragraph 0032 where the entire heat exchanger assembly, i.e. including the tube plates, is integrally joined via brazing) a tube plate (42, i.e. one tube sheet 42 in each plenum region) about opposed distal ends of each heat exchanging passageway of the second set of heat exchanging passageways (as shown in Figure 4) to define a plenum region (44 & 46) adjacent the opposed distal ends of the core region (as shown in Figures 1-2 and 4), each of the plenum regions including a fluid inlet plenum (either one 44 & 46) and a fluid outlet plenum (the other of 44 & 46) the tube plate disposed therebetween the fluid inlet plenum and the fluid outlet plenum (as shown in Figures 2 & 4); and 
disposing a plenum shell (40 respectively, i.e. each header includes a housing 40, per Paragraph 0022, lines 5-6) about each of the plenum regions (as shown in Figures 1-2).
Plourde fails to teach disposing a core shell about the core region.
However, Kappes teaches (Figures 1-2) a heat exchanger (30) comprising a core region (10) including first set of heat exchanging passageways (18a) and a second set of heat exchanging passageways (18b). In particular, Kappes teaches a core shell (12) disposed about the core region (as shown in Figures 1A-1B). A skilled artisan 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Plourde, by employing a core shell disposed about the core region, as taught by Kappes, for the purpose of protecting the core region and/or preventing heat losses to the environment thus ultimately increasing heat exchanging efficiency.  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Plourde in view of Kappes, and further in view of Hays.

Regarding Claim 22, Plourde as modified teaches the method of Claim 21 and further teaches wherein brazing a tube plate about opposed distal ends of each heat exchanging passageway of the second set of heat exchanging passageways to define a plenum region adjacent the opposed distal ends of the core region (as set forth in claim 21) but fails to teach forming the fluid inlet plenums and fluid outlet plenums having semi-ellipsoidal shaped axial ends.
However, Hays teaches (Figure 1) that it is old and well-known to shape axial ends (C) of a plenum (B) as semi-ellipsoidal for the purpose of better withstanding elevated pressures within the plenum (per Columns 2 & 3, lines 63-68 & 1-2, respectively), ultimately ensuring structural integrity of the plenum.
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maiche - (US 0596330 A) - 18971228, teaches a heat exchanger.
Stancliffe - (US 1571068 A) - 19260126, teaches a heat interchanger.
Keith - (US 1799626 A) - 19310407, teaches a heat exchanger.
Julius - (US 2004390 A) - 19350611, teaches a heat exchanger.
Modine - (US 2335687 A) - 19431130, teaches a radiator core.
Olaf - (US 2401797 A) - 19460611, teaches a heat exchanger.
Nunemaker - (US 3297081 A) - 19670110, teaches a tube-shell heat exchanger.
Otten - (US 3422884 A) - 19690121, teaches a condenser tube bundles.
Schabert - (US 3583156 A) - 19710608, teaches a gas turbine powerplants.
Mangus - (US 3907026 A) - 19750923, teaches a double tube heat exchanger.
Mohlman - (US 3967677 A) - 19760706, teaches a heat exchanger baffles.
Wethe - (US 3971211 A) - 19760727, teaches a thermodynamic cycles with supercritical co.sub.2 cycle topping.
Fewell et al. - (US 3999602 A) - 19761228, teaches a matrix heat exchanger including a liquid, thermal couplant.
Mangus - (US 4312184 A) - 19820126, teaches a fluid circulation system for heat exchangers.
Ostbo - (US 4782892 A) - 19881108, teaches a heat exchanger.
Suzuki - (US 4949553 A) - 19900821, teaches a air-conditioner for automobiles.
Moriarty - (US 5309637 A) - 19940510, teaches a method of manufacturing a micro-passage plate fin heat exchanger.
Jurisich - (US 20010040025 A1) - 20011115, teaches a heat exchanger element.
Watanabe et al. - (US 20030010488 A1) - 20030116, teaches a cooling cycle.
Kawakubo et al. - (US 20030066636 A1) - 20030410, teaches a tube and heat exchanger having the same.
Musso et al. - (US 20030173720 A1) - 20030918, teaches a methods for forming articles having very small channels therethrough, and such articles, and methods of using such articles.
Nirmalan et al. - (US 20040040280 A1) - 20040304, teaches a heat exchanger for power generation equipment.
Agnew - (US 20040224210 A1) - 20041111, teaches a carbon dioxide recirculation.
Antonijevic et al. - (US 20050016721 A1) - 20050127, teaches a multi-channel heat exchanger and connection unit.
Bartlett et al. - (US 20050028529 A1) - 20050210, teaches a method of generating energy in a power plant comprising a gas turbine, and power plant for carrying out the method.
Wuet al. - (US 20050067153 A1) - 20050331, teaches a tube bundle heat exchanger comprising tubes with expanded sections.
Kadle et al. - (US 20080163644 A1) - 20080710, teaches a internal heat exchanger integrated with gas cooler.
Matteret al. - (US 20080173434 A1) - 20080724, teaches a heat exchanger and method.
Mastet al. - (US 20080236792 A1) - 20081002, teaches a heat exchanger and method.
Meshenky et al. - (US 20090025916 A1) - 20090129, teaches a heat exchanger having convoluted fin end and method of assembling the same.
Messmer - (US 20090158739 A1) - 20090625, teaches a gas turbine systems and methods employing a vaporizable liquid delivery device.
Grippe et al. - (US 20090250201 A1) - 20091008, teaches a heat exchanger having a contoured insert and method of assembling the same.
Litwin et al. - (US 20100024421 A1) - 20100204, teaches a supercritical co2 turbine for use in solar power plants.
Stankovic - (US 20100150713 A1) - 20100617, teaches a rotating-plate radial turbine in gas-turbine-cycle configurations.
Bellenfant et al. - (US 20100186934 A1) - 20100729, teaches a heat exchanger for two fluids, in particular a storage evaporator for an air conditioning device.
Diddi et al. - (US 20120039701 A1) - 20120216, teaches a closed cycle brayton cycle system and method.
Yoshimura et al. - (US 8272233 B2) - 20120925, teaches a heat exchanger and refrigerating air conditioner.
Mavuri et al. - (US 20130152576 A1) - 20130620, teaches a closed cycle system for recovering waste heat.
Yoshioka et al. - (US 20140174703 A1) - 20140626, teaches a heat exchanger.
Tessnow - (US 20140338878 A1) - 20141120, teaches a two piece aluminum heat sink.
Jeon - (KR 1464889 B1) - 20141124, teaches a heat exchanger.
Roisin et al. - (US 9134072 B2) - 20150915, teaches a geometry of heat exchanger with high efficiency.
Emrich et al. - (US 20160223263 A1) - 20160804, teaches a heat exchanger and method for producing a heat exchanger.
Golan et al. - (US 20170335689 A1) - 20171123, teaches a heat exchanger with precision manufactured flow passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763